Mitchell, P. J., (dissenting.)
The barrels of potashes belonged to the plaintiffs, and they never passed their title to Lovett, or any one else. If no receipt for them had been given by the captain of the vessel, that title would still have remained in the plaintiffs. Such a receipt was given, and was in the possession of the plaintiffs, and was stolen from them by Lovett. Then as no title can be acquired, even in favor of a subsequent bona fide purchaser, by theft from the true owner, the stealing of the receipt and its possession by a bona fide holder, gave no title against the true owner. Nor did the omission of the true owner to take the most judicious means to give notice of the theft, to the captain of the vessel, defeat the true owner’s title. There should be a new trial; costs to abide the event.
Judgment affirmed.
Mitchell, Roosevelt and Clerke, Justices.]